[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 08-12774                  ELEVENTH CIRCUIT
                                                                JANUARY 15, 2009
                            Non-Argument Calendar
                                                               THOMAS K. KAHN
                          ________________________
                                                                    CLERK

                      D. C. Docket No. 05-00321-CR-WS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

EARL LAPRADE MILLER, III,
a.k.a. Boomie,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                               (January 15, 2009)

Before DUBINA, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     Arthur J. Madden, III, appointed counsel for Earl Laprade Miller, III, in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct and there are

no arguable issues of merit. Therefore, counsel’s motion to withdraw is

GRANTED, and Miller’s conviction and sentence are AFFIRMED.




                                           2